Hallam, J.
(dissenting).
I dissent:
My opinion is that when Sheldon in his deed to the Felthous Company reserved “the right to remove * * * any and all * * * timber from all the lands” conveyed, he intended just what he said. The fact that he had previously made a conditional sale of the timber growing on part of the land did not defeat the reservation. If the conditions in such timber deeds should fail and the timber revert, it would become Sheldon’s timber to dispose of within the time limited in his deed as he *361saw fit. Instead of insisting on the forfeiture he might waive it as he did in this ease.